                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                   FORT SMITH DIVISION


KIMBERLY DAWN WILLIAMS                                                                           PLAINTIFF


         v.                              CIVIL NO. 2:18-CV-2149


ANDREW M. SAUL, 1 Commissioner,
Social Security Administration                                                                   DEFENDANT




                                        MEMORANDUM OPINION

         Plaintiff, Kimberly Dawn Williams, brings this action pursuant to 42 U.S.C. § 405(g),

seeking judicial review of a decision of the Commissioner of the Social Security

Administration (Commissioner) denying her claim for a period of disability and disability

insurance benefits (DIB) under the provisions of Title II of the Social Security Act (Act). In

this judicial review, the Court must determine whether there is substantial evidence in the

administrative record to support the Commissioner’s decision. See 42 U.S.C. § 405(g).

         Plaintiff protectively filed her current application for DIB on February 18, 2015,

alleging an inability to work since November 14, 2014, due to problems with her knees, high

blood pressure, migraine headaches, arthritis, back pain, anxiety, depression, obesity, joint

inflammation and pain, bilateral carpal tunnel syndrome, and learning disabilities. (Tr. 157-

158, 172). For DIB purposes, Plaintiff maintained insured status through December 31, 2019.


1
  Andrew M. Saul, has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant,
pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.


                                                            1
(Tr. 158, 172). An administrative hearing was held on June 20, 2016, at which Plaintiff

appeared and testified. (Tr. 122-143). Larry Seifert, vocational expert (VE), was also present

testified. (Tr. 144-147).

       By written decision dated February 17, 2017, the ALJ found that during the relevant

time period, Plaintiff had severe impairments of status post bilateral knee replacement;

degenerative disc disease; hypertension; obesity; affective disorder; and anxiety. (Tr. 100).

However, after reviewing all of the evidence presented, the ALJ determined that Plaintiff’s

impairment did not meet or equal the level of severity of any impairment listed in the Listing

of Impairments found in Appendix I, Subpart P, Regulation No. 4. (Tr. 100). The ALJ found

that Plaintiff retained the residual functional capacity (RFC) to perform sedentary work as

defined in 20 CFR 404.1567(a), except that she could occasionally climb, balance, crawl,

kneel, stoop, and crouch; occasionally reach overhead with the right dominant upper extremity;

was limited to simple, routine, repetitive tasks in a setting where interpersonal contact is

incidental to work performed; and could respond to supervision that was simple, direct, and

concrete. (Tr. 103-108). With the help of a vocational expert (VE), the ALJ determined that

while Plaintiff was unable to perform her past relevant work as a child care attendant, there

were other jobs that existed in the national economy that Plaintiff could perform, such as radio

dispatcher, assembler of small products, and office helper. (Tr. 109). The ALJ concluded that

the Plaintiff had not been under a disability, as defined in the Social Security Act, from

November 14, 2014, through the date of the decision. (Tr. 109).

       Plaintiff then requested a review of the hearing decision by the Appeals Council, and

that request was granted. (Tr. 148-149). Prior to the Appeals Council issuing an opinion,

Plaintiff submitted additional evidence that was reviewed by the Appeals Council prior to its



                                               2
decision. (Tr. 4). Upon review, the Appeals Council issued a written opinion on August 16,

2018, in which it adopted the ALJ’s findings under steps 1, 2, 3 and 4. (Tr. 5). At step 5,

however, the Appeals Council determined that the record did not support that Plaintiff, with

her particular RFC, would be able to perform the positions of radio dispatcher, assembler of

small products, or office helper, in that the Dictionary of Occupational Titles indicated that the

radio dispatcher position was semi-skilled work, and the assembler of small products and the

office helper positions required light exertion, all of which exceed Plaintiff’s RFC of a limited

range of sedentary work, including that Plaintiff was limited to simple, routine, and repetitive

tasks. (Tr. 5). However, the record indicated that, in response to written interrogatories, the

VE indicated that a hypothetical individual with Plaintiff’s RFC could perform representative

occupations such as a document preparation clerk, a semiconductor bonder, and a compact

assembler. (Tr. 5-6, 356-358).       Therefore, the Appeals Council determined that as that

hypothetical matched Plaintiff’s RFC, and the VE was able to identify positions existing in

significant numbers in the national economy that Plaintiff would be able to perform, a finding

of not disabled was warranted. (Tr. 6).

       Subsequently, Plaintiff filed this action. (Doc. 1). This case is before the undersigned

pursuant to the consent of the parties. (Doc. 5). Both parties have filed appeal briefs, and the

case is now ready for decision. (Docs. 15, 16).

       This Court’s role is to determine whether the Commissioner’s findings are supported

by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th

Cir. 2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable

mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314



                                                3
F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

supports the Commissioner’s decision, the Court may not reverse it simply because substantial

evidence exists in the record that would have supported a contrary outcome, or because the

Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

Cir. 2001). In other words, if after reviewing the record it is possible to draw two inconsistent

positions from the evidence and one of those positions represents the findings of the ALJ, the

decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

stated in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds

Plaintiff’s arguments on appeal to be without merit and finds that the record as a whole reflects

substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby

summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

Astrue, No. 08-0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming

ALJ’s denial of disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

       IT IS SO ORDERED AND ADJUDGED this 26th day of August, 2019.




                                              /s/ Erin L. Wiedemann
                                              HON. ERIN L. WIEDEMANN
                                              UNITED STATES MAGISTRATE JUDGE




                                               4
